Citation Nr: 0425323	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  03-00 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for nerve paralysis, 
left vocal due to shell fragment wound, left anterolateral 
lower back musculature, rated as 60 percent disabling, for 
accrued benefit purposes. 

2.  Entitlement to an increased (compensable) rating for 
scar, shrapnel wound, left anterolateral chest and left 
lateral chest, retained foreign body soft tissue overlying 
left mandible, for accrued benefits purposes.  

3.  Entitlement to service connection for residuals of 
frostbite in both hands and feet, for accrued benefit 
purposes.  

4.  Entitlement to service connection for arthritis in both 
hands and feet for accrued benefit purposes.  

5.  Entitlement to service connection for numbness in the 
hands and feet with pain radiating from the neck, for accrued 
benefit purposes.  

6.  Entitlement to respiratory condition secondary to 
service-connected paralysis, for accrued benefit purposes.  

7.  Entitlement to a total disability rating due to service-
connected disability, for accrued benefits purposes.  

8.  Entitlement to service connection for cause of the 
veteran's death.  

9.  Eligibility for Survivors' and Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, B.G., and L.P.  


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from June 1950 to 
January 1953.  The veteran died on October [redacted], 2000.  The 
appellant is the deceased veteran's widow.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that determination, the RO denied the 
appellant's claims of entitlement to service connection for 
cause of the veteran's death and entitlement to accrued 
benefits.   

The record reflects that the appellant failed to appear for a 
travel board hearing that was scheduled in September 2003.  
As the appellant has not expressed a desire for another 
hearing, the Board will proceed in the adjudication of the 
claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

VA has enhanced duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim. See the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003).  For a VCAA notice letter, to be 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) it must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the appellant should "give us 
everything you've got pertaining to your claims."  

In a May 2003 letter, the appellant was essentially informed 
the status of her appeal with identifying the claims.  She 
was informed of the evidence VA had received and would 
obtain; however, the letter did not inform the appellant of 
the evidence not of record and necessary to substantiate the 
claims as required by the VCAA. Specifically, the letter did 
not inform her of the criteria necessary to establish 
entitlement to accrued benefits.  In addition, the letter did 
not fully inform the appellant of the criteria for the 
establishment of service connection for cause of death.  (The 
letter indicated that competent evidence was needed to show 
that the veteran's death was related to service). 

As it pertains to the claims for accrued benefits, the 
appellant is hereby notified that pertinent regulations set 
forth a procedure for a qualified survivor to carry on, to a 
limited extent, a deceased veteran's claim for VA benefits by 
submitting a timely claim for accrued benefits.  38 C.F.R. § 
3.1000 (2003).  Certain accrued benefits may be payable upon 
the death of a beneficiary, based on the evidence on record 
at the time of the veteran's death.  Except as otherwise 
provided, periodic monetary benefits to which a veteran was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death, and 
due and unpaid for a period not to exceed two years, shall, 
upon the death of such veteran, be paid to the veteran's 
surviving spouse. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2003).

Although claims for accrued benefits are separate from the 
claims for service connection that the veteran filed prior to 
his death, the accrued benefits claim is "derivative of" the 
veteran's claims and the appellant takes the veteran's claims 
as they stood on the date of his death.  See Zevalkink v. 
Brown, 102 F.3d 1236 (Fed. Cir. 1996); Vda de Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).

As to evidence which may be considered in accrued benefits 
claims, generally, only evidence contained in the claims file 
at the time of the veteran's death is considered.  However, 
the appellant should be informed that she may submit service 
department and VA records that may be considered 
constructively in the claims file at the date of death, but 
which might not have been in the file until after that date.  

As to the VCAA notice requirements for the cause of death 
issue, the May 2003 letter only informed the appellant that 
the evidence must show that the veteran's death was related 
to service; however, the Board notes that in order to 
establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service caused or contributed substantially 
or materially to the veteran's death.  38 C.F.R. § 3.312(a) 
(2003).  In addition, a veteran's death will be considered 
service connected when a service-connected disability is 
established as either the principal or contributory cause of 
death.  A service-connected disability will be considered as 
the principal cause of death when such disability was the 
immediate or underlying cause of death, or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  For a service-
connected disability to be considered a contributory cause of 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c) (2003).  It is not sufficient that the service-
connected disability casually shared in the production of 
death, but rather must be shown that there was a causal 
connection.  Id.

To afford the claimant due process, the case is remanded to 
the RO via the AMC for the following:  

1.  The RO must provide the notification 
requirements and development procedures 
contained in Sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
with regard to the appellant's claims of 
entitlement to accrued benefits, cause of 
the veteran's death, and eligibility 
Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, 
United States Code.  In this regard, the 
RO should contact the appellant and inform 
her of the types of documentation 
necessary for the establishment of those 
claims.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  

The letter should also request the 
appellant provide any evidence in her 
possession that pertains to the claims.  
With respect to the claim for accrued 
benefits, the appellant should be advised 
that she may identify or submit service 
department and/or VA medical records that 
would have been constructively in the 
claims file at the time of the veteran's 
death, but might have not been physically 
in the file until after the date.  

2.  Thereafter, the RO should review the 
claims file and ensure that all necessary 
notice and development has been 
undertaken.  If any development is 
incomplete, undertake appropriate 
corrective action.  Stegall v. West, 11 
Vet. App. 268 (1998).  

3.  Then, the RO should then readjudicate the 
issues on appeal, if additional evidence is 
forthcoming.   

4.  If the claims remain denied, the 
appellant and her representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  Thereafter, the 
case should be returned to Board for 
further appellate consideration, if 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




